—In a proceeding to vacate an arbitration award made pursuant to 22 NYCRR 136.1 et seq. entered on the respondent’s default in appearing at the arbitration, Janis W. Sarubbi appeals from an order of the Supreme Court, Westchester County (Ingrassia, J.), dated December 11, 1997, which granted the respondent’s motion to vacate the award and resubmitted the matter to new arbitrators.
Ordered that the order is affirmed, with costs.
*407The Supreme Court properly vacated the arbitration award and resubmitted the matter to new arbitrators (see, CPLR 7511 [b] [1] [iv]; Apollo Reproductions v West 35th St. Assocs., 186 AD2d 52; see also, CPLR 7511 [b] [1] [i]; Matter of Bevona [Superior Maintenance Co.], 204 AD2d 136). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.